Citation Nr: 9922745	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected disability pension.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from January to October 
1968.  

This is an appeal from an October 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Louisville, Kentucky, which denied entitlement to nonservice-
connected disability pension benefits.  


REMAND

The record reflects that the veteran submitted a claim for 
disability pension benefits in August 1996.  He stated that 
he was permanently and totally disabled due to a mental 
condition.  He related that his only income consisted of 
Supplemental Security Income.  

The veteran was afforded a VA general medical examination in 
September 1996.  The physical examination was essentially 
normal, except for a skin rash on the nose.  

The veteran was also afforded a VA psychiatric examination in 
September 1996.  He indicated that he had been receiving 
Supplemental Security Income for the previous four or five 
years resulting from a mental condition.  He indicated that 
he had worked intermittently in construction work as a 
carpenter but had not worked for the previous 10 years.  He 
stated that he had difficulty with being forgetful and 
depressed and was unable to concentrate.  Various findings 
were recorded on the mental status examination.  The examiner 
indicated that the veteran's overall cognitive capacities 
were more than adequate.  When asked about his depression, he 
indicated that he did not like the world at all.  He stated 
that his social activities consisted primarily of going to 
the grocery store and attending to his 74-year-old mother.  
The diagnosis was adjustment reaction with mixed emotional 
features.  The examiner stated his overall impression was of 
an individual with a situational adjustment but with no 
substantial occupational or social limitation.  

In a December 1997 statement, an acquaintance of the 
veteran's reflected that the veteran's ability to communicate 
thoughts and "stay on track" had apparently diminished 
considerably.  He was very forgetful and began various 
projects but did not seem to be able to complete any of them.  
He stated that he had had considerable training in human 
behavior and that the veteran displayed the classic signs of 
staying emotionally and physically depressed.  He indicated 
that on the surface, the veteran seemed to function normally, 
but it became apparent that he had difficulty functioning 
when he was in a stressful or demanding situation.  

In his substantive appeal, the veteran maintained that he was 
very forgetful and that it was hard for him to concentrate.  
He related that he was unable to make up his mind and would 
lose his thoughts.  He indicated that he remained sleepy and 
tired all of the time.  He lost his balance and would get 
nervous very easily.  He related that he had no strength any 
more. 

In January 1998, the regional office obtained records from 
the Social Security Administration indicating that in 
September 1991, a determination was made that the veteran's 
condition was not disabling on any date through June 30, 
1983, when he was last insured for disability benefits.  The 
determination referred to a number of private and VA medical 
reports; however, only a February 1991 psychological 
evaluation by a state regional board and a March 1991 report 
of visual examination by Carl W. Marquess, M.D., were 
included.  In a March 1992 reconsideration affirmation, the 
Social Security Administration reported that the records 
indicated that the veteran was anxious, depressed and 
paranoid and that he was unable to work currently but that 
there was no evidence that the condition existed at that 
level of severity prior to June 30, 1983.  It was indicated 
that in order for him to qualify for disability benefits, his 
records had to clearly show that he became unable to work on 
or before June 30, 1983.  It was stated that since there was 
insufficient evidence in the file to establish a limitation 
on the veteran's ability to work on or before that date, his 
claim for benefits was denied.  

As noted previously, the veteran has reported that he is in 
receipt of Supplemental Security Income from the Social 
Security Administration.  This is a different benefit from 
Social Security disability benefits which are based in part 
on the wage earner's earnings record; however, it is 
necessary that the recipient be disabled in order to receive 
Supplemental Security Income.  

The record further discloses that after the veteran's file 
was transferred to the Board, the veteran submitted directly 
to the Board additional evidence, including statements by 
relatives.  This information has not been reviewed by the 
regional office.  

In view of the aforementioned matters, findings of fact and 
conclusions of law are being deferred pending a REMAND for 
the following action:  

1.  The regional office should again 
contact the Social Security 
Administration and ask that that agency 
confirm whether or not the veteran is in 
receipt of Supplemental Security Income 
and, if so, provide the medical records 
that form the basis for the award of that 
benefit.  The medical records should 
include those mentioned on the September 
1991 disability determination which were 
not included with that report.  Any 
additional records obtained should be 
associated with the claims file.  

2.  A social and industrial survey should 
then be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.  

3.  The veteran should then be afforded a 
general medical examination and a special 
psychiatric examination in order to 
determine the current nature and extent 
of all of his disabilities.  All 
indicated special studies should be 
conducted.  The claims file should be 
made available to the examiners for 
review prior to conducting the 
examinations.  

4.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed to the extent 
possible, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  

The purpose of the REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


